                         United States District Court
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 MCDAYID OYEKWE                                §
                                               §
 V.                                            §     CIVIL ACTION NO. 3:21-CV-886-S-BN
                                               §
 RESEARCH NOW GROUP, INC. a/k/a                §
 DYNATA, et al.                                §

                                           ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Plaintiff filed objections, and the District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objections were made. The

objections are overruled, and the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

       SO ORDERED.

       SIGNED June     7---, 2021.


                                                   UNITED STATES DISTRICT JUDGE
